DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and Claim 6 recites the limitation "and a binder phase in said outer layer" in Line 5 and Line 7 respectively, after previously limiting the outer layer to having “an Fe-based binder phase”.  The claimed limitation is therefore unclear as it is unclear if the Fe-binder phase must be the same phase as previously mentioned or that there could be more than one binder phase present in the outer layer. Claims 2-5 and 7-10 are rejected from their dependency on Claims 1 and 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP2004243380A) in view of Suzuki et al. (JPS5144502A), and further in view of Idetani et al. (JPS62280305A) and further in view of Sonobe et al. (US6374494B1); and further evidenced by Packard (“Understanding low-alloy steel.” The Welder. 09/01/2009)
Regarding Claim 1, Toshiyuki teaches a composite cemented carbide roll comprising an inner layer made of an iron-based alloy, and an outer layer made of cemented carbide which is metallurgically bonded to an outer peripheral surface of said inner layer; (Page 1, Lines 18-21; bonded by HIP as seen in Page 6, Lines 30-35)
Toshiyuki the cemented carbide forming said outer layer comprising 85 parts WC reading in on the claimed range of 55-90 parts by mass of WC particles (Page 7, Lines 1-5)
Regarding the outer layer comprising 10-45 parts by mass of an Fe-based binder phase, Toshiyuki teaches 15 parts by mass of Co based alloy but does not teach an Fe based alloy (Page 7, Lines 1-5);  However, Suzuki teaches a tungsten carbide based sintered cutting tool material where Fe powder is used as the binder for the purpose of forming a solidified material (Page 2, Lines 7-8) in a range of 10-40 wt% (Table 4) for improving toughness and ensuring excellent thermal impact resistance (Page 2, Lines 8-16). Therefore, one of ordinary skill in art would have been motivated to substitute the Co based binder of Toshiyuki with Fe based alloy as taught by Suzuki for the purpose of ensuring a composite region with high toughness and thermal impact resistance. 
Suzuki teaches the binder phase in said outer layer having a chemical composition (Table 4) which overlaps or reads on the claimed ranges for the following elements:
3.5-14% Ni overlapping with the claimed range of 0.5-10% by mass of Ni, 
0.1-0.6% C overlapping with the claimed range of 0.2-2.0% by mass of C, 
0.5-2.7% Cr reading on the claimed range of 0.5-5% by mass of Cr, 
0.2-2.7% W reading on the claimed range of and 0.1-5% by mass of W,
 the balance being Fe and inevitable impurities; 
In the case where a claimed range overlaps with a range taught by the prior, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of a shaft member being metallurgically bonded to at least one axial end of said inner layer, and a shaft end member being welded to said shaft member; Toshiyuki teaches the interior is a roll shaft material (Page 3, Lines 1-5) but does not explicitly teach a shaft member is bonded to at least one axial (end) surface of the inner layer or that shaft end members are welded to said shaft members. However, Idetani teaches a method of metallurgically bonding a composite sintered roll shaft material (7) to a roll support portion (shaft member) (8) comprising an extension shaft end member bonded by welding joint (10) (Page 3, Page 5, Lines 6-13; Page 6, Lines 206-215; See Figure 7B shown below) this is done for the purpose of producing a roll with end support members which may larger than HIP equipment (Page 3, Lines 2-5). Therefore, one of ordinary skill in the art would have been motivated to join the composite sintered roll shaft central portion of Toshiyuki to end shaft members such as by HIP (bonding with a powder layer between the interfaces) for the purpose of forming a roll shaft object with a shaft extension which has different mechanical properties in the central composite region and the outer shaft region.


    PNG
    media_image1.png
    133
    396
    media_image1.png
    Greyscale

Regarding the limitation of the inner layer being made of an iron-based alloy containing 2.0% or more in total by mass of at least one selected from the group consisting of Cr, Ni and Mo; Toshiyuki teaches the inner layer can be made of steel but does not teach the claimed composition; however, Sonobe teaches an inner layer of a composite roll can comprise as a core 5% Cr steel (Col. 16, Lines 10-15) is us-ed for the purpose of forming a core with high compressive strength (Col. 7, Lines 15-25). Therefore, one of ordinary skill in the art would have been motivated to use a steel with 2% or more of Cr for the purpose of forming a shaft roll with a core high compressive strength. 
Idetani teaches the shaft member and said shaft end member being made of a low alloy iron-based alloy (Page 6, Lines 206-208); low alloy steel by definition is considered to contain 1-5% of alloying elements in total (See [001] of Packard); overlapping with the claimed range of 1.5% or less in total by mass of at least one selected from the group consisting of Cr, Ni and Mo.
In the case where a claimed range overlaps with a range taught by the prior, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Regarding Claims 2-3, Toshiyuki teaches the carbides can have an average particle size of 3 microns or more (Page 6, Lines 214-216); this is considered to form a cemented composite carbide having equivalent circle diameters of 5 microns or less upon sintering as the product of the prior art is made by substantially identical methods such as sintering with HIP with binder and WC in similar ratios of carbide and binder; as well as a similar D50 median diameter. 

Regarding Claim 4, Suzuki teaches the binder phase in said outer layer having a chemical composition (Table 4) which overlaps or reads on the claimed ranges for the following elements:
0.1-0.4% Si overlapping with the claimed range of 0.2-2.0% by mass of Si, 
0% Co reading on the claimed range of 0-5% by mass of Co, 
0.1-0.4% Mn reading on the claimed range of and 0-1% by mass of Mn.  
Regarding Claim 5, and the claimed microstructure of 50% or more bainite and/or martensite as a microstructure; Toshiyuki in view of Suzuki teaches an iron-based binder but is silent regarding the microstructure of the Fe-carbide composite. However, the product of the prior art is made by a substantially identical method (vacuum sintering at for example 1000 C (Page 9, Lines 360-370), followed by HIP pressing at 1300 C and 140 atm (14 MPa); and cooling (Page 6, Lines 28-38); this procedure is considered substantially identical to the disclosed method of [0180] which produces an outer layer with the claimed properties (Table 11). Therefore, one of ordinary skill in the art would have expected the product of the prior art to have similar properties such as microstructure under the expectation that products of similar compositions made by similar methods would have similar properties and therefore microstructures. 
Regarding Claim 6, Toshiyuki teaches a composite cemented carbide roll an intermediate layer made of cemented carbide comprising 30-50 parts by mass of WC particles and 50-70 parts by mass of a binder (Page 6, Lines 214-218; Page 9, Lines 359-370); and Toshiyuki in view of Suzuki teaches and Fe binder phase in said having a chemical composition (Table 4) which overlaps or reads on the claimed ranges for the following elements:
3.5-14% Ni overlapping with the claimed range of 0.5-10% by mass of Ni, 
0.1-0.6% C overlapping with the claimed range of 0.2-2.0% by mass of C, 
0.5-2.7% Cr reading on the claimed range of 0.5-5% by mass of Cr, 
0.2-2.7% W reading on the claimed range of and 0.1-5% by mass of W,
 the balance being Fe and inevitable impurities; 
See Claim 1 rejection for limitations of outer layer. 
Regarding Claims 7-8, Toshiyuki teaches the carbides can have an average particle size of 3 microns or more (Page 6, Lines 214-216); this is considered to form a cemented composite carbide having equivalent circle diameters of 5 microns or less upon sintering as the product of the prior art is made by substantially identical methods such as sintering with HIP with binder and WC in similar ratios of carbide and binder; as well as a similar D50 median diameter.

Regarding Claim 9, Suzuki teaches the binder phase in said outer layer having a chemical composition (Table 4) which overlaps or reads on the claimed ranges for the following elements:
3.5-14% Ni overlapping with the claimed range of 1.4-4.0% by mass of Ni, 
0.1-0.6% C overlapping with the claimed range of 0.2-2.0% by mass of C, 
0.5-2.7% Cr reading on the claimed range of 0.5-4% by mass of Cr, 
0.2-2.7% W reading on the claimed range of and 0.1-5% by mass of W,
Regarding Claims 10 and 13-14 and the claimed microstructure of 50% or more bainite and/or martensite as a microstructure; Toshiyuki in view of Suzuki teaches an iron-based binder but is silent regarding the microstructure of the Fe-carbide composite. However, the product of the prior art is made by a substantially identical method (vacuum sintering at for example 1000 C (Page 9, Lines 360-370), followed by HIP pressing at 1300 C and 140 atm (14 MPa); and cooling (Page 6, Lines 28-38); this procedure is considered substantially identical to the disclosed method of [0180] which produces an outer layer with the claimed properties (Table 11). Therefore, one of ordinary skill in the art would have expected the product of the prior art to have similar properties such as microstructure under the expectation that products of similar compositions made by similar methods would have similar properties and therefore microstructures.
Regarding Claim 13, Toshiyuki further teaches HIP includes sealing and evacuating the steel HIP can before performing HIP treatment on the composite roll (Page 6, Lines 22-30). 
Regarding Claim 12, Toshiyuki in view of Idetani teaches the shaft member and said shaft end member are made of a low alloy steel which by definition has alloying components of 1-5% in total; therefore, the claimed compositions of 0.2-0.58% by mass of C, 0-1.2% by mass of Cr, and 0-0.3% by mass of Mo, the balance being Fe and inevitable impurities are considered obvious overlap with the broad recitation of 1-5% alloying components in total. 
Regarding Claim 15-16, Toshiyuki teaches a composite cemented carbide roll an intermediate layer made of cemented carbide comprising 30-50 parts by mass of WC particles and 50-70 parts by mass of a binder (Page 6, Lines 214-218; Page 9, Lines 359-370); See Claim 14 and previous rejections for other limitations. 
See Claim 1 rejection for limitations of outer layer. 
Regarding Claim 17, Toshiyuki in view of Identani teaches low alloy end shaft members such as by HIP (bonding with a powder layer between the interfaces) for are formed with a shaft extension that can be welded on to a shaft bonded to the central structure by diffusion welding. 
Regarding Claim 19-20, Toshiyuki  in view of Idetani teaches the shaft member and said shaft end member are made of a low alloy steel which by definition has alloying components of 1-5% in total; therefore the claimed compositions of 0.2-0.58% by mass of C, 0-1.2% by mass of Cr, and 0-0.3% by mass of Mo and the claim 20 limitation of 1.5% or less of Cr, Ni, Mo in total, the balance being Fe and inevitable impurities are considered obvious overlap with the broad recitation of 1-5% alloying components in total. (see claim 17 rejection for additional limitation)

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 11 and 18, the closest prior art of record is Toshiyuki, however the prior art does not teach claimed composition limitations for the inner layer as well as the claim 1 composition limitations for the inner layer. Therefore, the claimed subject matter is considered novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735